Citation Nr: 1718287	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-33 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbar spine degenerative joint disease (DJD), without radiculopathy.


REPRESENTATION

Veteran represented by:  The American Legion	


WITNESS AT HEARING ON APPEAL

The Veteran. 


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran was on active duty from October 1970 until February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's current low back disability did not have onset during active service and was not caused by active service; arthritis did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DJD, without radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination for his lumbar spine DJD, without radiculopathy in September 2010.

On January 10, 2017, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran requested an opportunity to provide a medical opinion establishing a causal link between the Veteran's in-service injury and the current disability.  The Veteran also stated that he would attempt to retrieve documents from the private physician who treated him when he separated from service.  The undersigned VLJ maintained the record open for 60 days to allow the Veteran sufficient time to submit medical documents.  No further evidence was submitted following the hearing.  A transcript of the testimony has been associated with the Veteran's claims file.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


      II.  Merits

The Veteran contends that his lumbar DJD, without radiculopathy was caused by an in-service injury and has persisted ever since.  Specifically, the Veteran contends that he injured his back in November 1971 while working on a transmission and slipped on ice on his way to seek medical care for the injury, further injuring his back.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Throughout the appeal, the Veteran has contended that he developed a lower back condition with continuing symptoms since sustaining a back injury in service.

The Veteran's service treatment records (STRs) reflect that the he has consistently noted in his reports of medical history that he had a history of back trouble.  In his enlistment report of medical history, the Veteran checked "yes" in the box marking whether he had "back trouble of any kind."  In the associated report of medical examination, the medical professional indicated that the relevant body systems, including "spine, other musculoskeletal" was normal on clinical evaluation.   

The STRs also reflect treatment for the November 1971 back injury that occurred while on duty working with a transmission and the subsequent fall that he contends caused his current disability.  A December 1971 STR titled "Admission Note" shows that the Veteran was admitted for trial of conservative treatment of low back pain.  Another treatment record from the same day from the Orthopedics Unit showed no improvement in the Veteran's condition and that he was on relaxants and rest, but had an atypical complaint of weakness and numbness on the left side of the body.  He was diagnosed with a lumbosacral strain, chronic, without evidence of radicular involvement, of unknown etiology.

Days later, records document no improvement in the Veteran's condition and his L-5 spinal x-rays were noted to be within normal limits.  Later in December 1971, the Veteran's back condition had still not improved and the examiner noted that he believed the Veteran should have a neurological evaluation.  A neurological examination was conducted and there were no abnormal findings.  

The Veteran was seen several times following the time of his back injury.  A January 1972 STR shows that the Veteran was again seen for back pain and the clinician noted that the Veteran had a 6 month history of back pain and 6 months of pain in the left hip and thigh, which dates prior to the Veteran's back injury.  A March 1972 STR notes that the Veteran complained of constant back pain, but had no spasms and an "ok" gait.  In a September 1974 examination record, the clinical evaluation of the spine and other musculoskeletal were marked as normal.  In a January 1977 report of medical history, prior to his separation from active duty, the Veteran marked "yes" for "recurrent back pain."   The associated report of medical examination included a normal clinical evaluation of his spine and other musculoskeletal system.  

Post-service treatment records reflect that the Veteran began seeking treatment for his back in November 2002 with a private physician.  In the history portion of his evaluation, the physician noted that the Veteran had a lower back injury with tingling down the back of both legs, and that the symptoms resolved after therapy.  The physician also noted that the Veteran has "off and on" low back pain with over-activity but no neurological symptoms and the condition is stable.  The lumbar spine x-rays showed some mild degenerative disc disease.  

The physician's assessment was that the Veteran had low back pain and probable acute strain or flare-up of the mild degenerative disc disease and degenerative joint disease in the lower back with radiation of pain down both legs.  The Veteran's private physician did not provide an opinion on the etiology of the lower back pain.

The Veteran received private medical care for the next several years with no mention of etiology of his back condition.  

In July 2010, the Veteran attended physical therapy at the Biloxi VA Medical Center (VAMC).  The therapist noted that the Veteran has complained of back pain for several years, but the pain has been aggravated since March 2010.  

The Veteran was afforded a VA Examination in September 2010.  Following a physical examination, the VA examiner diagnosed the Veteran with lumbar spine DJD, without radiculopathy and stated that it is less likely as not (less than a 50 percent probability) caused by or the result of the back pain he was treated for in service and instead a result of the natural progression of age and continued manual labor over the years.

The evidence clearly shows that the Veteran has a current diagnosis of lumbar DJD without radiculopathy and suffered an in-service injury; however, the Board notes that there is no evidence of treatment from separation of service until 2002, an approximate 25 year gap, and while the Veteran's injury history is mentioned in the treatment records, none discuss whether the Veteran's current condition is a result of the injuries in service.  The Veteran's STRs reflect an assessment of a lumbar DJD, without radiculopathy, but subsequent clinical examinations all note that the spine and other musculoskeletal were normal, including a January 1977 examination, close in time to the Veteran's separation from service.  Significantly, as stated above, the September 2010 VA examiner determined that the current disability is less likely as not caused by or the result of back pain and more in keeping with the natural progression of age and continued manual labor over the years.  Further, the examiner considered the Veteran's report of in-service and post-service symptoms and documented the history of back injuries in reaching his medical conclusion and provided a rationale to support the opinion.  This opinion is highly probative evidence against the claim.

The Veteran's reports that he has experienced back pain continuously since service.  The Board has considered this report but finds it outweighed by the VA medical nexus opinion.  This is because the period from when he was discharged from service to when he first sought treatment is decades and his recollection is necessarily subject to the effects of such a long period of time.  In contrast, the examiner considered the history of the disability as well as examination of the Veteran and applied medical expertise to the facts.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court of Appeal for Veterans Claims (the Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno at 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

To the extent that the Veteran seeks to provide a nexus opinion, other than through his reports of symptoms, his opinion is not competent evidence.  Whether his current back disability, with a different diagnosis than what he had in service, is related to his in-service complaints is a complex question requiring medical expertise to competently address.  The Veteran has not been shown to have such expertise.

Upon consideration of the above evidence, the Board finds that the preponderance of evidence is against the claim.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  Service connection for the right ankle disability is not warranted.
 
CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine DJD, without radiculopathy disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


